         Case 5:19-cv-04183-MAK Document 88 Filed 06/23/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARCUS FENNELL                                   : CIVIL ACTION
                                                   :
                      v.                           : NO. 19-4183
                                                   :
CHARLES HORVATH, et al.                            :


                                      MEMORANDUM

KEARNEY, J.                                                                        June 23, 2020

       A correctional officer today asks we preclude a former incarcerated man’s evidence of

the officer’s earlier reference to a “snitch” when referring to a different incarcerated person as

we prepare for our jury to decide whether correctional officers in the Northampton County

Prison retaliated against or violated the constitutional rights of Jamarcus Fennell while

incarcerated after he grieved officers’ conduct.

       Following our summary judgment finding he may proceed on his retaliation claim, Mr.

Fennell hopes to persuade the jury Officer Colarusso labeled him a “snitch,” solicited other

inmates to attack him, and attempted to spray mace at him while in his cell after he voiced

complaints and filed inmate grievances against Officer Colarusso and other correctional officers.

Officer Colarusso denies these claims and maintains he never referred to Mr. Fennell as a

“snitch.” A jury will decide whether he made this statement.

       Mr. Fennell seeks to introduce Officer Colarusso’s disciplinary file as a trial exhibit. The

“disciplinary file is a detailed log of Officer Colarusso’s pattern of work, behavior, and abiding

by the prison policies.” 1 This file includes a report detailing an incident three years ago when

Officer Colarusso purportedly told an inmate who may have reported an incident to a lieutenant:

“[s]nitching would be like the death penalty to us, if you snitch you would be dead to us, I hope

you did not snitch on my Italian brothers.” 2
         Case 5:19-cv-04183-MAK Document 88 Filed 06/23/20 Page 2 of 5




       Officer Colarusso seeks to preclude this statement and the related reports as not

admissible under Federal Rules of Evidence 404, 403, or 402. We agree in part. Mr. Fennell

may introduce the portions of the report with the statement or other admissible evidence of

Officer Colarusso’s use of the word “snitch” in a threatening manner. We will not admit

evidence of other portions of the reports including any discipline imposed upon Officer

Colarusso unless he opens the door to this evidence.

       The general rule under Federal Rule of Evidence 404(b)(1) prohibits a party from

offering evidence of a person’s “crimes, wrongs, or other acts” to show “that on a particular

occasion the person acted in accordance with the character.” 3        Federal Rule of Evidence

404(b)(2) provides exceptions to the general rule, allowing a party to offer evidence of a person’s

“crimes, wrongs, or other acts” if it “prov[es] motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” 4

       Officer Colarusso argues Mr. Fennell seeks to admit Officer Colarusso’s disciplinary file

to show Officer Colarusso acted consistent with earlier “wrongs” in the present dispute. He

reasons Mr. Fennell would use this evidence to show, because Officer Colarusso referred to an

earlier inmate as a “snitch”, he likely referred to Mr. Fennell as a “snitch.” Officer Colarusso

argues this use is impermissible. Mr. Fennell responds he does not seek to offer Officer

Colarusso’s disciplinary history to show Officer Colarusso called him “snitch” but rather to show

Officer Colarusso’s “intent”—revealing a state of mind hostile to “snitches”—when he took

actions against Mr. Fennell.

       To establish “intent,” an earlier complaint must document “strikingly similar” incidents

from individuals who are “similarly situated.” 5 In Lewis v. City of Albany Police Department,

Mr. Lewis, an African American man, sued a police officer for excessive force and the city for



                                                 2
         Case 5:19-cv-04183-MAK Document 88 Filed 06/23/20 Page 3 of 5




failure to train its officers relating to an incident where an officer abused him during an arrest.

The police officer sought to preclude evidence of earlier instances where African American men

complained the officer used excessive force against them during earlier arrests. Judge David N.

Hurd denied the police officer’s motion. Judge Hurd reasoned although the complaints recorded

unrelated events, the “circumstances alleged … strikingly similar [incidents] to those in this

case” because the earlier incidents had been filed by African American arrestees. 6 Judge Hurd

held the earlier complaints revealed the police officer’s “intent with regard to the use of force”

against individuals with similar characteristics to Mr. Lewis. 7

       Judge Thomas J. McAvoy’s ruling in Ferreia v. City of Binghamton presents a contrast to

the Lewis holding. 8    In Ferreia, the defendant, a SWAT team officer affiliated with the

Binghamton Police Department, filed a motion in limine arguing earlier complaints lodged

against him should not be admitted because they did not convey similar incidents from

individuals who are “similarly situated.” 9 Judge McAvoy agreed, holding the proposed evidence

inadmissible because none of the complaints “describe[d] actions or events strikingly similar to

those in this case” so the complaints could not establish the defendant’s “intent.” 10

       We ask whether Officer Colarusso’s earlier statements to an inmate using the term

“snitch” presents a strikingly similar action involving a similarly situated person for Mr. Fennell

to viably argue these events demonstrate Officer Colarusso’s “intent” for actions taken against

him. We find it does. The disciplinary history reveals three years before interacting with Mr.

Fennell, Officer Colarusso told another inmate “[s]nitching would be like the death penalty to us,

if you snitch you would be dead to us, I hope you did not snitch on my Italian brothers.” 11 It

appears Officer Colarusso said this to the inmate after the inmate “dropped a slip” to a lieutenant

about certain correctional officers. The incidents are strikingly similar—both involve Officer



                                                  3
         Case 5:19-cv-04183-MAK Document 88 Filed 06/23/20 Page 4 of 5




Colarusso allegedly treating an inmate with threats or hostility, terming them a “snitch”, for

grieving issues about the correctional officers. The individuals are also similarly situated—both

incidents involve an inmate who sought to grieve issues about correctional officers in the

Northampton County Prison.        Even if Officer Colarusso successfully appealed his earlier

discipline, Officer Colarusso’s earlier actions are probative of his state of mind when he learned

Mr. Fennell grieved his issues about Officer Colarusso and other correctional officers.

       Officer Colarusso argues, even if this evidence falls within Federal Rule of Evidence

404(b), it should be excluded under Federal Rule of Evidence 403. Under Federal Rule of

Evidence 403, we “may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”12

Officer Colarusso argues the probative value of the evidence presented in his disciplinary file is

substantially outweighed by unfair prejudice. We disagree. The earlier incident is probative of

Officer Colarusso’s state of mind or intent for when he allegedly referred to Mr. Fennell as a

“snitch.” This evidence reveals an intent based on hostility and a disdain for inmates who grieve

issues. We see little unfair prejudice. Officer Colarusso may explain he successfully appealed

this discipline and it occurred three years before his alleged issues with Mr. Fennell.

       We lastly consider Officer Colarusso’s objection under Federal Rule of Evidence 402,

which states “[i]rrelevant evidence is not admissible.” 13 Officer Colarusso referring to another

inmate as a “snitch” is relevant. The evidence is probative of Officer Colarusso’s feelings

towards inmates who grieve issues about him. As discussed above, the reference to “snitch” is

also probative of Officer Colarusso’s intent during actions taken against Mr. Fennell.




                                                 4
             Case 5:19-cv-04183-MAK Document 88 Filed 06/23/20 Page 5 of 5




          We deny in part and grant in part Defendants’ Motion in limine in the accompanying

Order.


1
    ECF Doc. No. 79, at p. 2.
2
    Id.
3
    Fed. R. Evid. 404(b)(1).
4
    Fed. R. Evid. 404(b)(2).
5
 Thomas v. Messer, No. 15-1112, 2017 WL 11318534, at *2 (N.D.N.Y. Sept. 27, 2017) (citing
Lewis v. City of Albany Police Dept., 547 F. Supp. 2d 191, 200 (N.D.N.Y. 2008)).
6
    Lewis, 547 F. Supp. 2d at 199-200.
7
    Id.
8
    Ferreira v. City of Binghamton, No. 13-107, 2016 WL 4991600 (N.D.N.Y. Sept. 16, 2016).
9
    Id. at *1, *3.
10
     Id. at *3.
11
     ECF Doc. No. 79.
12
     Fed. R. Evid. 403.
13
     Fed. R. Evid. 402.




                                               5
